Citation Nr: 1219067	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  01-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a gastrointestinal disease.

3.  Entitlement to service connection for a lung disease.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a cardiac disability.

6.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a left ankle disability as new and material evidence had not been submitted and denied entitlement to service connection for indigestion, bronchitis, hemorrhoids, heart palpitations, and osteoarthritis of the left shoulder.

In May 2009, the Board remanded these matters for further development.

In July 2010, the Board granted the Veteran's petition to reopen the claim for service connection for a left ankle disability (erroneously noted as a petition to reopen a claim for service connection for hemorrhoids in the Board's Order) and remanded the underlying claim as well as the other claims on appeal for further development.

The issues of entitlement to service connection for cardiac and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left ankle disability is the result of an in-service injury.
2.  The Veteran's current gastrointestinal disease had its onset in service.

3.  The Veteran's current lung disease had its onset in service.

4.  The Veteran's current hemorrhoids had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a gastrointestinal disease are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for service connection for a lung disease are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

4.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claims for service connection for a left ankle disability, lung and gastrointestinal diseases, and hemorrhoids, the claims are substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A November 2010 VA examination report reveals that the Veteran has been diagnosed as having a prominent superior posterior talar dome of the left ankle, slight thickening of the insertion of the left Achilles tendon, mild talonavicular osteoarthritis of the left ankle, gastroesophageal reflux disease (GERD), minimal obstructive lung defect/reactive airway disease, and external hemorrhoids.  Thus, a current left ankle disability, current gastrointestinal and lung diseases, and current hemorrhoids have been demonstrated.  

Service treatment records indicate that in November and December 1970, the Veteran was treated for a sprained left ankle/torn ankle ligaments which resulted in swelling and tenderness of the ankle.  In December 1971 he was diagnosed as having probable pleuritic irritation.  Further, he reported on a March 1971 report of medical history that he had experienced indigestion and sustained a fractured left ankle.  

On various occasions, the Veteran has reported that he began to experience acid reflux, lung problems, and hemorrhoids in service.  Post-service medical records and the Veteran's reports reflect a long history of gastrointestinal, lung, and hemorrhoid problems in the years since service.

The Veteran is competent to report symptoms of gastrointestinal and lung diseases and hemorrhoids in service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is nothing to explicitly contradict his reports, evidence of indigestion and probable pleuritic irritation is noted in his service treatment records, and his reports are generally consistent with the evidence of record.  Thus, his reports as to in-service gastrointestinal and lung problems and hemorrhoids are deemed credible.

As to the etiology of the current gastrointestinal and lung diseases and hemorrhoids, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A November 2009 VA examination report includes an opinion that the Veteran's claimed gastrointestinal, lung, and hemorrhoid problems were not likely ("less likely as not"/"less than 50/50 probability") caused by or related to service.  While there was evidence in the claims folder that the Veteran experienced bronchitis and spitting up of blood following service in the 1980s, "there were no complaints in military service records to support the Veteran's claims."

The physician who conducted the November 2010 VA examination opined that the Veteran's current left ankle, gastrointestinal, lung, and hemorrhoid problems were likely ("as least as likely as not"/"50/50 probability") related to service.  This opinion was based on the fact that left ankle problems, indigestion, and "pleuritic irritation" were documented in his service treatment records and that credible reports of in-service left ankle, gastrointestinal, lung, and hemorrhoid problems were provided by the Veteran.  Also, post-service chronicity of these diseases and disabilities was documented in his VA treatment records.

The November 2009 opinion is inadequate because it is based on an inaccurate history and does not reflect consideration of the Veteran's reports of his symptoms and history.  Although the examiner who provided the opinion reasoned that there was no evidence of any gastrointestinal or lung problems in the Veteran's service treatment records, a report of indigestion and a clinical diagnosis of probable pleuritic irritation are documented in March and December 1971, respectively.  As the examiner's opinion is partly based on an inaccurate history, it is of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The November 2009 opinion is also inadequate because the examiner did not acknowledge or comment on the Veteran's reports of gastrointestinal, lung, and hemorrhoid problems in service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The November 2010 opinion; however, is accompanied by a rationale that was based upon examination of the Veteran and a review of his medical records and reported history and is consistent with the evidence of record.  Therefore, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the weight of the evidence is in favor of a conclusion that the Veteran's current left ankle disability is related to his ankle injury in service and that his current gastrointestinal and lung diseases and hemorrhoids had their onset in service.  The criteria for service connection for the current left ankle disability, gastrointestinal and lung diseases, and hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a gastrointestinal disease is granted.

Entitlement to service connection for a lung disease is granted.

Entitlement to service connection for hemorrhoids is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr. Nicholson, 21 Vet. App. 303, 311 (2007).

VA treatment records reveal that the Veteran has been diagnosed as having various cardiac abnormalities.  For example, abnormal electrocardiograms (ECGs) were recorded on numerous occasions between August 2000 and October 2002 and a July 2001 VA chest X-ray report indicated a diagnosis of cardiomegaly.

Service treatment records reflect that the Veteran reported a history of chest pain on an April 1969 report of medical history for purposes of entrance into service.  He was treated for chest pain in July 1970 and November and December 1971.  Also, he reported a history of chest pain and palpitations on the March 1971 report of medical history and during his February 1972 separation examination.  There were no cardiac abnormalities noted during the separation examination.

Although the Veteran reported a history of chest pain at the time of his entrance into service, he presumed have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing cardiac disability and the Veteran's April 1969 entrance examination was normal other than for a scar.  Therefore, he is presumed sound.  38 U.S.C.A. § 1111.  Further, the evidence is not clear and unmistakable that a cardiac disability pre-existed service and was not aggravated in service.

The Veteran was afforded a VA examination for a cardiac disability in November 2009.  The examiner who conducted the examination concluded that there was no evidence of a current cardiac disability.  However, in contradiction to this conclusion, a diagnosis of hypertension was provided and congestive heart failure was identified as a problem associated with hypertension.  

The examiner ultimately opined that the Veteran's claimed cardiac problems were not likely ("less likely as not"/"less than 50/50 probability") caused by or related to service.  She reasoned that there was no evidence to support such problems and that there were no complaints in his service treatment records to support his claim.

The November 2009 examination did not acknowledge or consider the abnormal ECGs and diagnosis of cardiomegaly which are evident throughout the appeal period.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in August 2001, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Furthermore, the examiner did not acknowledge or consider the Veteran's reports of chest pain and pressure and heart palpitations documented in his service treatment records.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).
In light of these inadequacies, the Board remanded the claim for service connection for a cardiac disability in July 2010 and instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a new VA examination.  The examiner was instructed to acknowledge the abnormal ECGs and chest X-ray during the appeal period and to opine as to the etiology of any cardiac disability diagnosed since August 2001.

The physician who conducted the November 2010 VA examination opined that the Veteran's current "chest complaints with palpitations" were likely ("as least as likely as not"/"50/50 probability") related to service.  She reasoned that chest complaints with palpitations were documented in his service treatment records and that credible reports of in-service cardiac problems were provided by the Veteran.  Also, post-service chronicity of such problems was documented in his VA treatment records.  Nevertheless, the examiner only diagnosed the Veteran as having a "history of palpitations" and it was noted that there was no evidence of coronary artery disease.  

Therefore, the November 2010 examiner re-reviewed the Veteran's claims file in February 2012 and opined that there were no current or previous diagnoses of coronary artery disease, myocardial infarction, left ventricular hypertrophy, or cardiomegaly.  Therefore, such diagnoses were not likely ("less likely than not") related to the Veteran's chest pain, pressure, and palpitations in service.  Overall, an etiology for such problems in service could not be provided without resorting to mere speculation.

The examiner reasoned that cardiac tests conducted in 2010 were normal and that the Veteran was only diagnosed as having "atypical chest pain" at the time of the tests.  His nonspecific symptoms were evaluated in service and in the years since that time, but that there was still no established cardiac diagnosis.  The examiner further suggested that if additional clarification regarding the Veteran's claimed cardiac disability was necessary, a VA cardiology examination was recommended.

The November 2010 and February 2012 opinions only referenced VA treatment records dated in 2010 and did not acknowledge or discuss the abnormal ECGs or diagnosis of cardiomegaly which are evident in the years since the Veteran's claim was received in August 2001.  See McClain, 21 Vet. App. at 319.

The examiner suggested that a VA cardiology examination be conducted if further clarification was necessary as to the nature of the Veteran's current cardiac symptoms.  Given the uncertainty as to whether the Veteran has a current cardiac disability, clarification is needed.  VA has a duty to insure that specialized examinations recommended by VA examiners be conducted.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The November 2010 VA examination report and February 2012 opinion refer to VA treatment records pertaining to treatment for cardiac and left shoulder problems dated in 2009 and 2010.  The most recent VA treatment records in the Veteran's claims file are dated in September 2008.  These records were contained in the Central Alabama Vista electronic records system.  There are no additional treatment records among his paperless records in the Virtual VA system.

VA has a duty to obtain the additional relevant VA records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

A September 2001 VA nurse practitioner treatment note indicates that the Veteran was to receive follow up treatment by a private cardiologist, identified as Dr. Lopez in Columbus.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  

There is no evidence that these steps have been taken concerning the identified treatment by Dr. Lopez.  Thus, a remand is also necessary to attempt to obtain any such relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for cardiac and left shoulder disabilities contained in the Central Alabama Vista system, including from CBOC Columbus, from September 2008 to the present and from any other sufficiently identified VA facilities.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to complete an authorization to obtain all records of his treatment for cardiac and left shoulder disabilities from Dr. Lopez.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims. 

3.  After all efforts have been exhausted to obtain any additional treatment records, schedule the Veteran for a VA cardiology examination with an examiner who has not yet examined him to determine the nature and etiology of any current cardiac disability.  All indicated tests and studies should be conducted.

The claims folder, and any relevant records in Virtual VA, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the examination report or addendum.

The examiner should opine as to whether it is at least as likely as not that any current cardiac disability (any cardiac disability diagnosed since August 2001) had its onset in service, is related to the Veteran's cardiac symptoms in service, or is otherwise the result of a disease or injury in service.

The examiner must acknowledge and comment on the significance, if any, of the cardiac diagnoses provided since August 2001 (including the July 2001 diagnosis of cardiomegaly), the abnormal ECGs recorded in the years since August 2001, and the documented reports of chest pain and pressure and heart palpitations in service. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a particular cardiac problem in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Then, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


